Title: John Quincy Adams to Abigail Adams Smith, 31 July 1796
From: Adams, John Quincy
To: Smith, Abigail Adams


          
            My dear Sister.
            The Hague July 31st: 1796.
          
          I received a few days ago your letter of April 27th: which was forwarded to me from London. My stay there was much longer than I had expected when I went from this place. I returned here about two months ago.
          The time when you wrote was indeed a critical moment in the state of our political affairs. I was before I came from England witness to the effect produced there by the resolutions past in the House of Representatives in Congress, and which led to an expectation that a resolve to violate the treaty by a refusal to provide for its execution would soon follow; nor am I at all surprised that the general opinion in America was that such a resolve would have produced a war between the two Countries. I have no doubt myself but it would; not perhaps an immediate declaration; but the western posts would have been kept, no indemnity for past depredations would have been procured, and much greater and more extensive ones would have ensued; in the irritated state of the public mind in America, there is no doubt but that such circumstances would very soon have

produced a war, in which our commerce must have shared the fate experienced now by that of France and Holland, and in which we should not have had like France an opportunity to console ourselves for the total ruin and annihilation of our trade by the splendor of victory and conquest by land. We should have lost the blessings of peace, without being compensated by the trophies of war.
          But soon after you wrote, the resolve of the house to make the necessary appropriations made a total alteration in the aspect of our affairs. It restored that confidence in the good faith of the United States, which had been very much suspended for a number of months past; it induced a general expectation that we should preserve our Neutral policy through the whole war, and revived the credit, which had in some degree been affected by the previous occurrences since the last summer.
          I am very sorry to learn that Coll: Smith has suffered so much in his property as you mention by the depredations of the British. Their conduct has indeed been such in many instances as makes it difficult to restrain our resentment within the bounds of discretion. When we suffer injustice we can seldom prevail upon ourselves to reflect that the misfortune proceeded from the inevitable nature of things, and those who enjoy the benefits of Neutrality in a time of Maritime war, cannot be indemnified for the particular and individual losses, either by the general prosperity of the Country or by the consideration that partial depredations have universally been inseparable, from a state of things, which while it encreases and extends the pacific trade of neutrality, necessarily subjects it to the examination of the armed vessels of both parties.—I sincerely hope however, that you will have no vicissitude of fortune to regret; though I do not imagine that in your opinion the happiness of our lives depends upon splendid wealth, yet I am fully sensible that it is painful to reduce the scale of enjoyments to which we have been accustomed.
          I had the pleasure of seeing frequently while I was in England your friend Mrs: Copley and her family. Her son has I suppose already returned or soon will from America. The whole family of Mr: Johnson always speak of you in the most friendly and affectionate terms. They have been these two or three years preparing to go to America, but have not yet been able to get away from England, they still expect to go this Summer or the next, but I am still doubtful whether they will not wait yet another year. The ladies are not so good sailors as you are.
          
          Our brother Thomas is well, though while I was absent, he had a very severe seasoning to the climate of this Country.
          Remember me kindly to the Coll: and your children, and believe me to be with the sincerest affection your brother.
        